Citation Nr: 0113690	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for status post 
injury, dorsal spine with degenerative changes, currently 
rated as 10 percent disabling.

2.  Entitlement to a disability rating greater than 10 
percent for degenerative disc disease (DDD) of the 
lumbosacral spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1965 
with additional service in the Air Force Reserves until July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and the RO in Honolulu, Hawaii.  The veteran's 
claim was remanded for additional development in June 1996.  
While the case was in a remand status, the claims file was 
transferred, first to the RO in Portland, Oregon, and then to 
the RO in Honolulu, Hawaii.

The veteran submitted a VA Form 9 in December 1999 as a lay 
statement.  He indicated that he wanted to appear at a Travel 
Board hearing.  He also indicated that he wanted to have a 
"hearing" with a RO Decision Review Officer (DRO).  The 
veteran was scheduled for the hearing in February 2000 and 
notified of the date in December 1999.  In a statement 
received in February 2000, the veteran withdrew his request 
for a Travel Board hearing.  He further stated that he wanted 
an informal conference with the DRO.  The veteran was 
provided the requested conference in February 2000.  
Therefore, the Board finds that the veteran has withdrawn his 
request for a Travel Board hearing and will adjudicate the 
claim based on the evidence of record.  38 C.F.R. § 20.704(e) 
(2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's injury of the dorsal spine with 
degenerative changes is manifested by x-ray evidence of 
degenerative changes, limitation of motion, and subjective 
complaints of pain.

3.  The veteran's lumbosacral DDD is manifested by x-ray 
evidence of DDD, limitation of motion, and subjective 
complaints of pain on motion and radiating pain down the 
right leg.

4.  The veteran's lumbosacral DDD is not manifested by 
persistent symptoms compatible with sciatic neuropathy, a 
demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for an injury to the 
dorsal spine with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155 (West 1991), (Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5286, 5288, 5291, 5293 (2000).

2.  The criteria for a disability rating greater than 10 
percent for lumbosacral DDD from May 21, 1996, have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991), VCAA) § 4, (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating decision in November 1977 awarded the veteran 
service connection and assigned a noncompensable rating for 
degenerative arthritis of the dorsal spine.  The award was 
based on service medical records  reflecting treatment for 
osteoarthritis of the dorsal spine in service, and on 
findings of the September 1977 VA medical examination.

Following a VA medical examination in May 1988, the RO 
increased the veteran's disability rating was increased to 10 
percent by way of a rating decision dated in July 1988.

The veteran submitted his current claim for an increased 
rating for his dorsal spine disability in June 1992.  The 
veteran stated that he had only worked odd jobs from time to 
time since his back injury in 1987.  He said it was difficult 
to bend over, walk long distances, or sit for long periods of 
times.  He also said that he experienced pain down his right 
leg.

Associated with the claims file were VA treatment records for 
the period from September 1987 to August 1992.  The records 
did not reflect ongoing treatment for back complaints beyond 
1988.  There was a rehabilitative medicine service (RMS) 
consult in July 1992.

The veteran was afforded a VA examination in August 1992.  He 
complained of pain in the interscapular area.  He was wearing 
a transcutaneous electrical nerve stimulation (TENS) unit to 
help alleviate the pain.  He had active flexion of the trunk 
to 50 degrees and the examiner said that there was a fair 
progression movement of the spine.  The veteran was able to 
extend his fingertips to within 12 inches of the floor.  He 
complained of pain in the low back and interscapular area.  
The veteran's lower back was noted to have lateral flexion 
and rotation to 40 degrees.  He complained of pains in the 
right low back that radiated down to the right thigh, leg and 
ankle posteriorly, down to the fourth toe.  There was 
tenderness to palpation over the lumbar spine, the right 
sacroiliac joint and the upper thoracic spine in the 
interscapular area.  X-rays of the thoracic spine were 
interpreted to show compression of multiple mid-thoracic 
vertebral bodies from T6 through T9.  Comparison with a x-ray 
from May 1988 revealed a slight increase in these changes, 
especially at the level of T6.  There were mild degenerative 
changes present in the thoracic spine as well.  X-rays of the 
lumbosacral spine were interpreted to show mild degenerative 
changes with no change from August 1987.

The veteran submitted his claim for TDIU in September 1992.  
The veteran indicated that he had last worked in April 1987.  
He said that he had been a journeyman painter since 1976 and 
had worked for several different contractors.

The veteran's claims for an increased rating and TDIU were 
denied in March 1993.  The veteran submitted his notice of 
disagreement in October 1993.  He alleged that he had 
received treatment for neurological problems at the VAMC in 
Reno, Nevada, in 1980.

The Los Angeles RO requested records from the Reno VAMC in 
November 1993.  The Reno VAMC responded in December 1993 that 
there were no records for the veteran at their facility.  The 
veteran was informed of this result in January 1994 and 
requested to attempt to obtain the records if possible.  The 
veteran then submitted his substantive appeal in May 1994.  
He indicated that he was attempting to obtain the records.

The veteran's representative submitted an informal hearing 
presentation in May 1996.  The representative contended that 
the veteran's lumbosacral DDD should be considered for 
service connection on a secondary basis.

The Board remanded the veteran's claim in June 1996 for 
further development.

Associated with the claims file are VA outpatient treatment 
records from the VAMC in Roseburg, Oregon.  The records 
pertain to treatment provided to the veteran in July 1996 for 
a condition unrelated to the issues on appeal.

The veteran provided a statement in January 1997 wherein he 
stated that he was not receiving any other disability 
payments, to include Social Security Administration (SSA) 
benefits.  His income consisted of his monthly VA 
compensation and $120.00 per month in food stamps.

Also associated with the claims file were VA treatment 
records from the Long Beach VAMC for the period from December 
1981 to July 1996.  These records also included records from 
the VA Domiciliary at White City, Oregon, for the period from 
January 1995 to July 1996.  Finally, the records also 
included private treatment records from Rogue Valley Medical 
Center, dated in January 1995.

The Rogue Valley records documented treatment provided to the 
veteran following a motor vehicle accident on January 13, 
1995.  The medical history noted past back problems.  The 
veteran complained of back pain at the time of his treatment.  
X-rays of the lumbar spine were interpreted to show no 
evidence for focal abnormality.  Spina bifida occulta at the 
L6 or transitional vertebral body.  Intervertebral disc 
spaces were maintained.  X-rays of the thoracic spine were 
interpreted to show mild osteopenia and mild dextroscoliosis.  
There was no evidence for bony destruction or paraspinal 
mass.  The treating physician further noted that a secondary 
examination, after the veteran's return from x-ray, showed 
that palpation of the spinous processes of the cervical, 
thoracic and lumbar spine was nontender.  The veteran was 
tender with palpation at the left paraspinous thoracic region 
at about T7-T8 and also at the right thoracolumbar junction 
paraspinous musculature.  The assessment was motor vehicle 
accident and lumbar paraspinous spasm.

VA medical records have been associated with the claims 
folder.  Pertinent records include a chest x-ray in January 
1993 was interpreted to show some mid-dorsal spine wedging.  
X-rays of the lumbosacral spine, also in January 1993, showed 
some minimal anterior degenerative hypertrophic spurring at 
L4-5, and "an attempt" at a spina bifida defect at S1.  
Another chest x-ray, from December 1993, demonstrated 
anterior compression deformities of T6 through T9 that were 
unchanged since January 1993.  Records from the VA 
Domiciliary reported follow-up treatment from the accident in 
January and February 1995. 

The veteran was afforded VA orthopedic and general medical 
examinations in January and February 1997.  The orthopedic 
examiner noted that the veteran lived in Oregon as a 
caretaker.  He complained of chronic upper back pain.  The 
veteran related that he suffered an injury in 1984 and that 
was the start of symptoms of the mid and low back.  The upper 
back remained the same.  The examiner also noted that the 
1995 MVA increased symptoms in all areas of the back for a 
while.  The veteran said that he could drive a car for two 
hours maximum before experiencing pain in the entire back.  
Walking was limited to 15 or 20 minutes by pain in the back 
and right buttock.  There was also some upper back and left 
knee pain with prolonged standing.  The veteran said that his 
most bothersome problem was difficulty with his heart, 
followed by thoracic and low back pain.

The examiner reported that the veteran was trim and healthy 
in appearance.  Muscle condition was average for age.  There 
was some limping with the right leg, which the veteran 
attributed to calf pain.  Toe and heel walking strength was 
satisfactory bilaterally.  He could flex forward and reach to 
the lower tibia.  Percussion of the flex spine gave some pain 
at L5.  The veteran had a range of motion of the lower back 
to 85 degrees flexion, 30 degrees extension, 40 degrees of 
left and right rotation, and 30 degrees of left and right 
lateral bending.  There was some moderate pain with these 
movements.  Alignment of the spine was satisfactory except 
for a moderate thoracic round back deformity.  There was some 
slight scoliosis on x-ray but there was none visible on 
examination.  There was a mild tenderness at the mid-line at 
T8 and L5.  Reflexes were normal at the knees and ankles.  
Extensor muscles and sensation were normal at the lower legs 
and feet.  Calf circumference was equal.  Straight leg 
raising was easily tolerated to 80 degrees.  The examiner 
provided a review of prior x-rays of the thoracic and 
lumbosacral spine.  Current x-rays of the thoracic spine were 
interpreted to show anterior wedging consistent with aging 
with no acute bony change evident.  

The examiner provided an assessment noting that the history 
of chronic thoracic spine pain since service.  There had been 
some gradual increase in the discomfort over the years. 
Continued thoracic back pain was diagnosed as chronic 
muscular strain superimposed on some moderate development and 
degenerative instability.  The developmental instability was 
described as a mild vertebral wedging in the mid-thoracic 
area, which was probably secondary to juvenile epiphysitis.  
The examiner also said that the thoracolumbar back had a 
history of some moderate pain for two to three years with 
perhaps some pain starting with a workman's injury in 1984.  
The thoracolumbar area was the least bothersome part of the 
back.  Continuing symptoms were usually moderate but 
occasionally would get to be rather bothersome.  The 
continuing symptoms were diagnosed as chronic muscular 
strain.  The low back had a history of workman's injury in 
1984 with chronic symptoms since that time.  The examiner 
said that there might have been some increase in the symptoms 
with various injuries, including the MVA in 1995.  The 
examiner said that the continuing low back symptoms were 
diagnosed as chronic muscular strain superimposed on some 
mild degenerative instability.  Lumbar nerve roots were okay.  
Associated symptoms in the right lower extremity were 
diagnosed as probably referred discomfort from the low back.  
The examiner added that back symptoms were probably 
significantly increased by chronic tension and or depression.

The examiner then provided additional comments regarding 
etiology of several diagnoses and their relationship to the 
veteran's service-connected disability.  The examiner stated 
that the veteran's upper back problem probably worsened the 
rest of the back.  He said that the veteran feels that the 
upper back made the low back about 20 percent worse and the 
examiner agreed with that.  He added that 80 percent of the 
low back difficulty did not relate to the upper back and the 
20 percent figure represented an aggravation of the low back.  
The examiner stated that the veteran said that he only 
experienced a temporary increase in symptomatology from the 
January 1995 MVA and that the symptoms had returned to about 
the same as before the accident.  

The general medical examination reported that there was 
positive straight leg raising bilaterally.  The spine was 
tender at the right sacrum and thoracic spine.  Spine 
curvature kyphosis was noted.  The impression was document 
complaints of dorsal spine pain, dating back to service, with 
kyphosis noted on examination and chronic low back pain with 
current symptoms consistent with radiculopathy and findings 
consistent with the same.

In June 1999, the veteran was granted service connection for 
degenerative disc disease (DDD) of the lumbosacral spine due 
to aggravation from the veteran's service-connected dorsal 
spine disability.  He was assigned a 10 percent rating 
effective as of May 1996.  The effective date was based on 
the date of claim as submitted in a prior informal hearing 
presentation presented by the veteran's representative.  The 
veteran was also granted service connection for chronic 
muscular strain of the dorsal spine with development and 
degenerative instability due to aggravation from the 
previously service-connected dorsal spine disability.  The 
veteran was also assigned a 10 percent disability rating for 
the chronic muscular strain.  However, he has not appealed 
this rating action and the latter issue is not on appeal.

The veteran was afforded an informal conference with the RO's 
DRO in February 2000.  The conference report noted that the 
veteran was in need of a more recent VA examination.

The veteran was afforded a VA orthopedic examination in March 
2000.  The veteran complained of pain in the right lumbar 
area extending into the right buttock.  The pain also 
frequently would extend down the posterior aspect of the 
right leg to his foot.  He reported occasional numbness in 
the same distribution.  The veteran said that he experienced 
constant pain that was aggravated by standing.  Walking also 
aggravated his symptoms significantly.  He worked regularly 
as a reception clerk at a hotel. He said that he used a 
special chair and was able to get through an 8-hour workday.  
He said that he was not able to sleep on his right side.  The 
veteran said that he did not generally have pain in his 
thoracic spine.  He said that when he would stop to think 
about it he would be aware of some discomfort but, except for 
infrequent occasions, he did not have any significant 
thoracic pain.

Physical examination reported a moderate increase in thoracic 
kyphosis with a normal lumbar lordosis.  There was no 
significant scoliosis apparent when he stood.  The examiner 
reported that the veteran could forward flex so that his 
fingers were just past his knees.  Extension of the lower 
back was to approximately 20 degrees.  He was able to 
accomplish lateral bending to 30 degrees bilaterally.  The 
veteran complained of significant pain with all ranges of 
motion.  He was tender to palpation in the midline of the 
lower lumbar area and to the right side, especially near the 
right sacroiliac joint.  Heel and toe gait were performed 
satisfactorily.  Trendelenburg's test was negative and 
straight leg testing was negative in a seated position.  
Straight leg testing was positive at 60 degrees on the left 
and 45 degrees on the right when the veteran was lying down.  
The examiner said that the veteran had intact and symmetrical 
strength throughout the lower extremities.  Reflexes were 2+ 
and symmetrical at the knees and 1+ and symmetrical at the 
ankles.  The left calf was one-half of a centimeter (cm) less 
than the right calf.  The left quad was noted to be 39 cm 
versus 41 cm on the right.  The examiner noted that no x-rays 
of the thoracic spine were taken but that x-rays of the 
lumbar spine demonstrated some mild generalized spondylosis 
and DDD with a spina bifida of S1.  The diagnoses were 
increased thoracic kyphosis secondary to wedging of thoracic 
vertebra that appeared to be developmental in nature and not 
secondary to trauma or compression fractures.  The examiner 
said that the veteran had few symptoms for the thoracic 
spine.  The second diagnosis was chronic lumbosacral strain 
with mild lumbar spondylosis with no evidence of 
radiculopathy or neurological deficit.  The examiner added 
that he expected a continuation of the current subjective 
complaints but that there appeared to be little progression 
of the objective findings in the lumbar spine.  The examiner 
recommended continued conservative treatment and that the 
veteran should be protective of his back.


II.  Analysis

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The VCAA 
will be discussed in further detail later in this decision.

A.  Increased Rating for Thoracic Spine

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In this case the veteran's injury of the dorsal spine with 
degenerative changes has been rated under Diagnostic Code 
5010, which is used to rate disabilities involving traumatic 
arthritis, and Diagnostic Code 5291 relating to limitation of 
motion of the dorsal spine.  38 C.F.R. § 4.71a (2000).  The 
rating schedule provides that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, provides that, when documented by x-rays, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, DC 5291, a 10 percent evaluation is 
the maximum contemplated evaluation for limitation of motion 
of the dorsal (thoracic) spine and is warranted for both 
severe and moderate limitation of motion.  The veteran's 
current 10 percent rating represents the maximum schedular 
evaluation available for limitation of motion of the dorsal 
spine.

As the veteran is rated at the maximum for Diagnostic Code 
5291 the Board has considered other possible applicable 
rating codes.  However, there is no evidence of residuals of 
fractured vertebra, bony fixation or ankylosis involving the 
dorsal spine to warrant an increased rating under Diagnostic 
Codes 5285, 5286, or 5288, respectively.  Further, there is 
no evidence of intervertebral disc syndrome involving the 
dorsal spine to justify an increased rating under Diagnostic 
Code 5293.  38 C.F.R. § 4.71a. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  However, when 
a disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Spencer v. West, 13 Vet. App. 
376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In this case, the veteran's 10 percent rating is the maximum 
schedular rating under limitation of motion of the dorsal 
spine.  Therefore, there is no basis to consider the 
assignment of an increased rating under DeLuca or 38 C.F.R. 
§§ 4.40 and 4.45.  Moreover, the Board has already previously 
determined that the veteran did not satisfy the rating 
criteria for an increased rating based on the several other 
diagnostic codes pertaining to the dorsal spine.  
Accordingly, there is no basis to grant a rating in excess of 
the 10 percent currently assigned.

B.  Higher Rating for Lumbosacral DDD

The veteran's claim for a higher evaluation for his 
lumbosacral DDD is an original claim that was placed in 
appellate status by a Notice of Disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the veteran's lumbosacral DDD has been rated as 
10 percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a .  Under 
Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  
A 20 percent evaluation is for consideration where there are 
moderate symptoms with recurring attacks.  A 10 percent 
evaluation is applicable for mild symptoms.

In the alternative, Diagnostic Code 5285 provides for a 60 
percent rating where there is evidence of residuals of 
fractured vertebra without cord involvement; with abnormal 
mobility requiring neck brace.  Further, a 60 percent rating 
is warranted under Diagnostic Code 5286 where there is 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  Finally, a 50 percent rating is applicable 
where there is unfavorable ankylosis of the lumbar spine 
under Diagnostic Code 5289.  38 C.F.R. § 4.71a

The Board notes that the veteran's lumbosacral DDD disability 
was service-connected as secondary to his previously service-
connected injury of the dorsal spine with degenerative 
changes.  The basis for the grant was the medical opinion 
expressed by the orthopedic examiner as part of a January 
1997 VA examination.  The examiner stated that there was a 20 
percent aggravation of the veteran's lumbosacral disability.  
The remaining 80 percent was unrelated to the dorsal spine 
disability.  

The RO had found the veteran to have a 40 percent disability 
under Diagnostic Code 5293 prior to the grant of service 
connection.  In keeping with the VA examiner's assessment of 
aggravation, the RO then established a 10 percent rating for 
that portion of the lumbosacral disability attributable to 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995); 38 C.F.R. § 3.310 (2000).  Therefore, any 
consideration of a possible higher rating for the veteran's 
disability will require analysis of the amount increase 
attributable to aggravation.  Id.

In reviewing the evidence of record there is no evidence to 
support a 60 percent rating under Diagnostic Code 5293.  The 
Board has reviewed all of the medical evidence from the time 
of the veteran's claim in 1992 and there is no showing that 
the veteran exhibits the symptomatology to warrant the 
assignment of the 60 percent rating in the first instance 
before consideration is given to aggravation.  Moreover, 
there is no evidence of residuals of fractured vertebra, bony 
fixation, or ankylosis to provide a higher rating under 
Diagnostic Codes 5285, 5286, and 5289, respectively.  In 
summary, there is no basis to assign a higher rating from May 
1996.

In denying an increased rating for low back pain syndrome, 
the Board considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 as interpreted in DeLuca.  Significantly, however, an 
increased rating under these regulations is not in order as 
there is no competent evidence of such symptomatology as 
disuse atrophy, fatigue or incoordination as would be 
expected to be associated with painful pathology warranting a 
rating higher than that currently assigned.  The veteran had 
subjective complaints of pain at his examinations in 1997 and 
2000.  The examiner in 2000 stated that there appeared to be 
little progression of objective findings.  Finally, while an 
overall 60 percent rating is not warranted, it is well to 
recall that the 40 percent rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Moreover, the aspect of 
aggravation must be considered in evaluating the overall 
disability.  Accordingly, these regulations do not provide a 
basis for an increased rating.

Finally, the Board notes that the veteran's representative 
argued in November 1999 that there was "no evidence to show 
the degenerative changes of the L/S spine is attributable to 
nonservice-connected causes versus the permanent aggravation 
caused by the veteran's long standing service connected 
dorsal spine condition."  The Board notes that there is 
clear evidence to relate the degenerative changes to 
nonservice-connected causes.  The veteran suffered a twisting 
injury in July 1983.  He suffered a second low back injury in 
1987.  Moreover, the January 1997 VA examination report 
contains a detailed analysis of the aspect of aggravation.  
The veteran has provided no competent evidence to dispute the 
determination of aggravation and the basis for the 
determination of disability due to aggravation.  Mere 
argument by a layperson, without competent evidence, is not 
sufficient to change the current findings.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

C.  Consideration of an Extraschedular Rating

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2000).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for either of his service-connected 
disabilities.  The only hospitalizations were unrelated to 
the disabilities or because of the vehicular accident.  
Further, the veteran is not receiving regular outpatient 
treatment for complaints involving his disabilities.  
Although the disabilities are manifested by pain, and 
limitation of motion, these manifestations are contemplated 
by the disability ratings assigned.  There are no unusual or 
exceptional manifestations of the disabilities.  Therefore, 
the Board has concluded that referral of this claim for 
extra-schedular consideration is not in order.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased/higher ratings for the veteran's 
dorsal and lumbosacral spine disabilities.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).

D.  VCAA

In regard to the VCAA, the Board notes that all development 
required has been accomplished by the RO.  The veteran's 
claims for an increased rating and higher rating were treated 
as well grounded under the prior scheme of claim development 
under Proscelle v. Derwinski, 2 Vet. App. 629 (1992), which 
attached a duty to assist in the development of the claim.  
The veteran reported having received medical treatment at VA 
and private facilities and the appropriate records were 
obtained and associated with the claims file.  In addition, 
the veteran was provided with VA medical examinations to 
assess the current level of his disabilities.  The veteran 
has not alleged that there is any outstanding evidence that 
could be obtained to support his claim. 

The veteran and his representative were provided with notice 
of the several rating decisions, both before and after the 
Board's June 1996 remand.  The veteran and his representative 
were also provided with statements of the case and 
supplemental statements of the case throughout the 
development of the claim that provided the applicable 
statutory and regulatory provisions as well as the reasons 
and bases for the denial of the claims.  

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claims and notice of VA actions as contemplated under 
the VCAA.  There is no contention of any outstanding evidence 
that would support the claim, and the veteran has been 
provided with a current examination.  Accordingly, there is 
no basis to remand the case to the RO.  The Board has also 
considered possible prejudice to the veteran under Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), by the Board's review 
under the VCAA in the first instance.  The Board finds that 
there is no prejudice to the veteran by the Board's actions.  


ORDER

Entitlement to an increased evaluation for an injury of the 
dorsal spine with degenerative changes is denied.

Entitlement to a higher rating for lumbosacral DDD from May 
1996 is denied.


REMAND

The veteran contends that he is unable to work as a result of 
his service-connected disabilities.  He is currently employed 
as a desk clerk at a hotel in Waikiki, Hawaii.  His "pay" 
is that he gets a room in exchange for his 32 hours per week 
of work.  The value of the room was listed as only $100 per 
week. 

The Board notes that the veteran submitted an application for 
vocational rehabilitation in January 2000.  There is no 
indication in the claims file that the application has been 
reviewed or acted upon.  The Board further notes that the 
veteran was afforded the benefit of VA education benefits in 
the 1960's and 1970's.  He claimed to have received a 
bachelor degree in English and later pursued courses toward a 
Master of Arts degree in theater, and an Associate of Arts 
degree as a theater technician.  According to his January 
2000 vocational rehabilitation he expressed an interest in 
computers.  

Finally, the Board notes that the veteran listed the barriers 
for his ability to hold a job on his vocational 
rehabilitation application to include his back problems as 
well as heart disease and prolapsed hemorrhoids, the latter 
two conditions being nonservice-connected disabilities.

In light of the veteran's application for vocational 
rehabilitation and the absence of any evidence the 
application has been processed, the Board is unable to 
adjudicate veteran's claim for TDIU at this time.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Any information pertinent to the 
veteran's claim for vocational 
rehabilitation must be obtained and 
associated with the claims file.  This 
would include any decisions on granting 
or denying the benefits as well as 
inclusion of a vocational rehabilitation 
folder, if one exists.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

